FILED
                            NOT FOR PUBLICATION                             APR 18 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

JOHNNY GONZALES, aka Johnny                      No. 12-70484
Gonzalez,
                                                 Agency No. A072-531-638
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 15, 2013 **
                             San Francisco, California

Before: GRABER and CHRISTEN, Circuit Judges, and TUNHEIM,*** District
Judge.

       Petitioner Johnny Gonzales petitions for review of the Board of Immigration

Appeals’ ("BIA") denial of relief from removal. Reviewing for substantial


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
evidence, Zhiqiang Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir. 2011), we deny

the petition.

         1. Substantial evidence supports the BIA’s finding that Petitioner failed to

show that he suffered past persecution on account of a protected ground under 8

U.S.C. § 1158(b)(1). The record does not compel the conclusion that Petitioner

suffered harm rising to the level of persecution on account of his religion during

the one incident in which Petitioner hid under the bed. Even assuming that

Petitioner fell within a purported social group of "sexually exploited, abandoned

Guatemalan children," see generally Santos-Lemus v. Mukasey, 542 F.3d 738,

745–46 (9th Cir. 2008), the record does not compel the conclusion that his

attackers attacked him because of his membership in that group.

         2. Substantial evidence supports the BIA’s finding that Petitioner failed to

show that he has a well-founded fear of future persecution on account of a

protected ground under 8 U.S.C. § 1158(b)(1). We have previously rejected, as

bearing no nexus to a protected ground, a petitioner’s argument that "he was afraid

of gang violence because he had tattoos that gang members might mistake as a sign

of membership in a rival gang." Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010).




                                            2
      3. Because Petitioner has shown neither past persecution nor fear of future

persecution, his asylum claim fails. 8 U.S.C. § 1158(b)(1); 8 C.F.R. § 1208.13(b).

      4. "Because [Petitioner’s] asylum claim fails, [he] necessarily cannot satisfy

the more stringent standard of proof required to demonstrate eligibility for

withholding of removal." Loho v. Mukasey, 531 F.3d 1016, 1019 (9th Cir. 2008).

      5. Substantial evidence supports the BIA’s conclusion that Petitioner failed

to establish his eligibility for relief under the Convention Against Torture.

      Petition DENIED.




                                           3